In an action to recover damages for false arrest, malicious prosecution and battery, the defendant appeals from a judgment of the Supreme Court, Kings County (Spodek, J.), entered April 9, 1987, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $400,100.
Ordered that the judgment is reversed, on the law and as a *657matter of discretion, and a new trial is granted on the issue of damages only as to all causes of action, with costs to abide the event.
On appeal the defendant, by its brief, concedes liability but contends that a new trial on damages should be ordered due to errors in the trial court’s charge and on the further ground that the verdict was excessive. We agree.
Under the circumstances of this case, we find that the trial court erred in instructing the jury that the plaintiffs pastor, Reverend Davenport, was a qualified medical expert in the area of psychological injury (cf., Meiselman v Crown Hgts. Hosp., 285 NY 389, 399). In addition there was neither claim in the bill of particulars nor competent evidence adduced at trial that the plaintiff suffered permanent psychological injuries. Accordingly, it was error to instruct the jury that they could consider such injuries in deciding the amount of damages to be awarded to the plaintiff. Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.